DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a single gene therapy DNA vector VTvaf17-SKI that has the nucleotide sequence corresponding to SEQ ID NO: 1 in the reply filed on October 19, 2021 is acknowledged. Claims 15-18 have been amended. Claims 15-18 are pending and are the subject of the present Official action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application, RU2018131844 and PCT application PCT/RU2019/000575 filed on 9/5/2018 and 8/14/2019, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 9/5/2018.



Objections
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.
	See page 7, para 30, wherein a hyperlink “http://” is found. Applicants should review the entire specification.
	Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Furthermore, the following claims are objected to because of the following informalities: 

Claims 16-18 are objected to for depending on canceled claim 1. Applicant may amend the claim(s) to place the claim(s) in proper dependent form, cancel the claim(s)  or rewrite the claim(s) in independent form. 

Claim 17 is objected to for repeating “acceleration” twice in the acceleration of wound healing. 

Claim 17 is objected to for reciting “bp” instead of base pair. 

Claim 18 is objected to for not italicizing Escherichia coli as Escherichia coli. 



Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16-18 improperly depend on canceled claim 1. As a result of this improper claim dependency, one of ordinary skill in the art would not understand which gene therapy vector is referenced in claims 16-18, rendering the metes and bounds of the claim indefinite. 

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15-17 describe a gene therapy DNA vector or method “based on” a gene therapy DNA vector VTvaf17 carrying a therapeutic SKI gene, wherein the VTvaf17-SKI vector has a nucleotide sequence SEQ ID No: 1. Applicants use of the term “based on” could convey multiple conflicting meanings to one of ordinary skill in the art. For example, “based on” could indicate that the gene therapy DNA vector must have 100% sequence similarity to SEQ ID No: 1. Alternatively, it could indicate that the gene therapy DNA vector must have greater than 80% sequence similarity to SEQ ID No: 1. Even still, it may indicate that the gene therapy DNA vector must only share a particular element (restriction site, therapeutic gene, capsid protein, ect.) to the vector encoded by to SEQ ID No: 1. As a result of this indefinite term, one of ordinary skill in the art would not understand to what degree or sequence similarity the claimed gene therapy DNA 

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 17 describe a gene therapy DNA vector or method for the treatment of diseases “featuring” or “associated” with the acceleration of wound healing. Applicant’s use of the term “featuring” and “associated” could convey multiple conflicting meanings to one of ordinary in the art. For example, “featuring” could indicate that all features listed (tissue fibrosis, scar formation, damage to connective tissue, ect.) are required to be present in the disease state. Alternatively, it could indicate that only one to a very minor extent is required in the disease state. The same analysis applies to “associated” since both of these terms are considered subjective. As a result of these indefinite terms, one of ordinary skill in the art would not understand what disease is to be treated with the claimed gene therapy vector.  Furthermore, it is noted that the examiner is unable to find any special definition for the term “featuring” or “associated” in applicant’s specification. If applicant disagrees, applicant may point to a specific reference in the specification where this term is defined.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The genus of a DNA vector “based on” a gene therapy VTvaf17-SKI vector encoded by SEQ ID No: 1 refers to a genus that is considered extraordinarily broad. As described in the previous 112b rejection, one of ordinary skill could interpret this to read on essentially any gene therapy DNA vector encoding an SKI gene since it only needs to be “based on” a gene therapy VTvaf17-SKI vector. It is thought to encompass all AAV vectors, retroviral vectors, HSV vectors, VTvaf17 vectors, and even may read on non-viral methods which use viral transduction components. It may even encompasses gene therapy vectors which have not yet been discovered. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried 
The instant specification exemplifies only “VTvaf17” type vectors as shown in examples 1-14. The instant specification also briefly describes transduction methods using specific VTvaf17 vectors. This is not considered a representative number of samples to support the claim to all gene therapy vectors “based on” a gene therapy VTvaf17-SKI vector encoded by SEQ ID No: 1, in part because the term is indefinite and reads on essentially all gene therapy vectors encoding SKI. Given the breadth of the genus to all gene therapy vectors encoding SKI in contrast to the exemplified and prophetic proportions of the specification, which are largely drawn only to VTvaf17” type vectors, the instant specification does not adequately disclose a sufficient number of adequately described species of the genus claim to all gene therapy vectors encoding SKI.
Furthermore, the prior art does not support the breadth of applicants claim to all gene therapy vectors encoding SKI. The prior art does not indicate any terminology in which a DNA vector “based on” a gene therapy VTvaf17-SKI vector is used. Thus, the prior art is silent regarding how the instant disclosure has written description to support the claim to such a broad genus of gene therapy vectors. 
Thus, although the specification prophetically considers and discloses general methodologies directed towards “VTvaf17” type vectors as shown in example 1, the instant specification does not disclose a sufficient number of adequately described species to support the claim to all gene therapy vectors encoding SKI.

Statement on Claim Interpretation
As stated previously in the 112b and 112a rejections, Applicants reference to a gene therapy vector “based on” a gene therapy VTvaf17-SKI vector encoded by SEQ ID No: 1 is considered problematic for numerous reasons. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. "Expression and possible mechanism of c‐ski, a novel tissue repair‐related gene during normal and radiation‐impaired wound healing." Wound repair and regeneration 14.2 (2006): 162-171 (hereinafter Liu). 
Liu describes the expression and possible mechanisms of c-ski (same gene as SKI as recited in the instant claims). Liu states that c-ski is a regulatory factor for fibroblast proliferation and an important co-repressor of Smad3 (Liu, abstract). Liu established animal models of normal and radiation-impaired would healing and used immunohistochemistry, in situ hybridization and reverse transcriptional-polymerase chain reaction to determine that c-ski was expressed after wounding and reached its peak on day 9 and then significantly decreased (Liu, Discussion para 1). Thus, Liu established c-ski as an important regulatory factor implicated in would healing and tissue repair. Liu further examines the effects of c-SKI and Smad3 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of copending Application No: 17/272,730 (US Patent Application Publication Number US 2021/0310021) in view of Liu (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a gene therapy DNA vector based on a gene therapy DNA vector VTvaf17 carrying a therapeutic gene selected from a group of genes COL1A1, COL1A2, BMP2 and BMP7 genes for treatment of diseases associated with disorders of E. coli strain SCS110-AF/ VTvaf17 obtained via electroporation of competent cells with the gene therapy vector for its production allowing for antibiotic-free selection. The co-pending claims do not describe carrying SKI as the therapeutic gene as recited in the instant claims.   
Liu describes the expression and possible mechanisms of c-ski (same gene as SKI as recited in the instant claims). Liu states that c-ski is a regulatory factor for fibroblast proliferation and an important co-repressor of Smad3 (Liu, abstract). Liu established animal models of normal and radiation-impaired would healing and used immunohistochemistry, in situ hybridization and reverse transcriptional-polymerase chain reaction to determine that c-ski was expressed after wounding and reached its peak on day 9 and then significantly decreased (Liu, Discussion para 1). Thus, Liu established c-ski as an important regulatory factor implicated in would healing and tissue repair. 
It would have been prima facie obvious to one of ordinary skill in the art to transduce c-ski as reported by Liu using the gene therapy DNA vector VTvaf17 as reported by the co-pending claims to promote tissue repair. It would have been a matter of simply substituting one known gene for another (for example: COL1A1 for SKI). One would have been motivated to transduce c-ski since Liu demonstrated its important regulatory role in would healing and tissue repair. Thus, one of ordinary skill would look to transduce c-ski as a means to promote tissue repair. One would have a reasonable expectation of success prima facie obvious to at the time the invention was made. Therefore, the co-pending claims embrace the instant claims in view of the disclosure of Liu.  

Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of US patent number 11,149,279 (Application No: 16/636,713) in view of Liu (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a gene therapy DNA vector VTvaf17 comprising SEQ ID NO: 1 as well as an E. coli strain SCS110-AF for the production of the aforementioned gene therapy vector. The co-pending claims do not describe carrying SKI as the therapeutic gene as recited in the instant claims.   
Liu describes the expression and possible mechanisms of c-ski (same gene as SKI as recited in the instant claims). Liu states that c-ski is a regulatory factor for fibroblast proliferation and an important co-repressor of Smad3 (Liu, abstract). Liu established animal models of normal and radiation-impaired would healing and used immunohistochemistry, in situ hybridization and reverse transcriptional-polymerase chain reaction to determine that c-ski was expressed after wounding and reached its peak on day 9 and 
It would have been prima facie obvious to one of ordinary skill in the art to transduce c-ski as reported by Liu using the gene therapy DNA vector VTvaf17 as reported by the patented claims to promote tissue repair. It would have been a matter of simply substituting one known therapeutic gene for another in the gene therapy vector system. One would have been motivated to transduce c-ski since Liu demonstrated its important regulatory role in would healing and tissue repair. Thus, one of ordinary skill would look to transduce c-ski as a means to promote tissue repair. One would have a reasonable expectation of success given that the simple substitution of one gene for another in viral vector systems is routine in the art following standard molecular biology principles. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention to have been prima facie obvious to at the time the invention was made. Therefore, the patented claims embrace the instant claims in view of the disclosure of Liu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633